Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 1 of 22 PageID #: 687




                         Exhibit 2
               Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 2 of 22 PageID #: 688

                                       Claim Chart for Quotient Technology Inc.
                                               U.S. Pat. No. 6,891,633

      Claim                                        Coupons.com App (The accused instrumentality)
19. A method       As shown below, the accused product comprises a method of transferring information from a first medium (e.g.
for transferring   transferring information on a physical receipt into a digital system).
information
from a first
medium, the
method
comprising the
steps of:




                   https://www.youtube.com/watch?v=pry8giuS628


                                                                2
Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 3 of 22 PageID #: 689

                    Claim Chart for Quotient Technology Inc.
                            U.S. Pat. No. 6,891,633




  https://www.youtube.com/watch?v=pry8giuS628




                                           3
Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 4 of 22 PageID #: 690

                    Claim Chart for Quotient Technology Inc.
                            U.S. Pat. No. 6,891,633




  https://www.youtube.com/watch?v=pry8giuS628




                                           4
              Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 5 of 22 PageID #: 691

                                       Claim Chart for Quotient Technology Inc.
                                               U.S. Pat. No. 6,891,633




                  https://www.youtube.com/watch?v=pry8giuS628

providing an      As shown below, the accused product utilizes an image transfer device (e.g. a smartphone with the Coupons.com
image transfer    Application installed) having a scanner (e.g. a camera) for reading an image on a first medium (e.g. reading and
device having a   capturing an image of a physical receipt).

                                                                5
               Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 6 of 22 PageID #: 692

                                        Claim Chart for Quotient Technology Inc.
                                                U.S. Pat. No. 6,891,633

scanner for
reading an
image on a first
medium;




                   https://www.youtube.com/watch?v=pry8giuS628

reading the        As shown below, the accused product reads the image on the first medium (e.g. an image of a receipt that is
image on the       present on physical paper) with a scanner (e.g. a smartphone camera).

                                                                 6
                Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 7 of 22 PageID #: 693

                                       Claim Chart for Quotient Technology Inc.
                                               U.S. Pat. No. 6,891,633

first medium
with a scanner;




                  https://www.youtube.com/watch?v=pry8giuS628

automatically     On information and belief, the accused product automatically uploads electronic data including at least a portion
uploading the     of an image transfer menu to be displayed by the image transfer device to the transfer device (e.g. during the

                                                                 7
              Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 8 of 22 PageID #: 694

                                       Claim Chart for Quotient Technology Inc.
                                               U.S. Pat. No. 6,891,633

electronic data   process of uploading a receipt, menus will be sent to the user’s device which allow the user to view different
including at      offers and select those offers corresponding to the receipt they wish to upload) from a computer connected to the
least a portion   transfer device (e.g. a Coupons.com server that sends offer information to a user’s smartphone via the internet).
of an image
transfer menu
to be displayed
by the image
transfer device
to the transfer
device from a
computer
connected to
the transfer
device;




                  https://www.youtube.com/watch?v=pry8giuS628


                                                                 8
Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 9 of 22 PageID #: 695

                    Claim Chart for Quotient Technology Inc.
                            U.S. Pat. No. 6,891,633




  https://www.youtube.com/watch?v=pry8giuS628




                                           9
              Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 10 of 22 PageID #: 696

                                        Claim Chart for Quotient Technology Inc.
                                                U.S. Pat. No. 6,891,633

with a             On information and belief, the accused product utilizes a processor of the image transfer device (e.g. the
processor of the   processor inherent in a user’s smartphone) to automatically merge the electronic data (e.g. information regarding
image transfer     a user’s offer selection) with the image read by the scanner (e.g. the captured image of a receipt).
device,
automatically      As shown below, a user is able to view a multitude of offers and select those offers that correspond to a receipt
merging the        they are uploaded. Based on this, the offers selected must be merged with the receipt before they are uploaded to
electronic data    the Coupons.com system for verification.
with the image
read by the
scanner; and




                                                                 10
Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 11 of 22 PageID #: 697

                     Claim Chart for Quotient Technology Inc.
                             U.S. Pat. No. 6,891,633




   https://www.youtube.com/watch?v=pry8giuS628




                                           11
Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 12 of 22 PageID #: 698

                     Claim Chart for Quotient Technology Inc.
                             U.S. Pat. No. 6,891,633




   https://www.youtube.com/watch?v=pry8giuS628




                                           12
Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 13 of 22 PageID #: 699

                     Claim Chart for Quotient Technology Inc.
                             U.S. Pat. No. 6,891,633




   https://www.youtube.com/watch?v=pry8giuS628




                                           13
Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 14 of 22 PageID #: 700

                     Claim Chart for Quotient Technology Inc.
                             U.S. Pat. No. 6,891,633




   https://www.youtube.com/watch?v=pry8giuS628




                                           14
Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 15 of 22 PageID #: 701

                     Claim Chart for Quotient Technology Inc.
                             U.S. Pat. No. 6,891,633




   https://www.youtube.com/watch?v=pry8giuS628




                                           15
              Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 16 of 22 PageID #: 702

                                        Claim Chart for Quotient Technology Inc.
                                                U.S. Pat. No. 6,891,633




                   https://www.youtube.com/watch?v=pry8giuS628

transferring the   On information and belief, the accused product transfers the merged image (e.g. an image of a receipt merged
merged image       with offer selections made by a user) to a second medium (e.g. a digital medium suitable for transfer of image and
by the transfer    offer related data via the internet to a server).

                                                                 16
              Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 17 of 22 PageID #: 703

                                   Claim Chart for Quotient Technology Inc.
                                           U.S. Pat. No. 6,891,633

device to a
second
medium.




                 https://www.youtube.com/watch?v=pry8giuS628




                                                         17
Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 18 of 22 PageID #: 704

                     Claim Chart for Quotient Technology Inc.
                             U.S. Pat. No. 6,891,633




   https://www.youtube.com/watch?v=pry8giuS628




                                           18
Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 19 of 22 PageID #: 705

                     Claim Chart for Quotient Technology Inc.
                             U.S. Pat. No. 6,891,633




   https://www.youtube.com/watch?v=pry8giuS628




                                           19
Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 20 of 22 PageID #: 706

                     Claim Chart for Quotient Technology Inc.
                             U.S. Pat. No. 6,891,633




   https://www.youtube.com/watch?v=pry8giuS628




                                           20
              Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 21 of 22 PageID #: 707

                                       Claim Chart for Quotient Technology Inc.
                                               U.S. Pat. No. 6,891,633




                  https://www.youtube.com/watch?v=pry8giuS628

20. A method      On information and belief, the electronic data uploaded (e.g. offer information) from the computer (e.g. a
in accordance     Coupons.com server) to the image transfer device (e.g. a user’s smartphone with the Coupons.com Application
with claim 19,    installed) stays with the image transfer device after the computer is disconnected from the image transfer device
wherein the       (e.g. offer selected by a user can be seen in the My Coupons tab even after the smartphone has been disconnected
electronic data   from the Coupons.com server following a receipt upload, in the alternative, offer information is also likely
uploaded from

                                                                21
              Case 1:18-cv-01717-MN-CJB Document 49-2 Filed 09/19/19 Page 22 of 22 PageID #: 708

                                        Claim Chart for Quotient Technology Inc.
                                                U.S. Pat. No. 6,891,633

the computer to    temporarily stored in the smartphone’s cache so that a constant connection to the server is not required during the
the image          receipt upload process).
transfer device
stays with the
image transfer
device after the
computer is
disconnected
from the image
transfer device.




                   https://www.youtube.com/watch?v=pry8giuS628



                                                                  22
